McDONALD, PARKER LEE, Associate Judge.
The appellant appeals from a judgment against him for a real estate broker’s commission.
The issues submitted to the jury were (1) whether or not the appellant orally employed the appellee to procure a purchaser for a described lot and agreed to pay the appellee six per cent of the purchase price of the lot and six per cent of the cost of construction of a house built thereon by appellee and (2) whether or not the broker brought the parties together and the sale was effected as a result of continuous negotiations inaugurated by him.
The evidence in this cause is sufficient to establish there was such an employment contract, and that the broker was the efficient producing cause of the ultimate sale within the rules set forth in Taylor v. Dorsey, 155 Fla. 305, 19 So.2d 876; National Airlines, Inc. v. Oscar E. Dooly Associates, Inc., Fla.App.1964, 160 So.2d 53.
The trial judge properly charged the jury, and it was not error to deny the appellant’s requested charge.
The judgment is affirmed.